DETAILED ACTION
The instant action is in response to application 8 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendment has been considered, but is moot for not considering the references used in the present rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 15, 16, 25-30, 32, 36 are rejected under 35 U.S.C. 3 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248).
As to claim 1,  Low discloses  an apparatus comprising: a switched-capacitor converter (abstract “switched capacitor power converter”) including an input node (Vin) to receive an input voltage (20V) and an output node (Vout) to output an output voltage (4V), switching of multiple switches (S1-S5) in the switched-capacitor converter converting the input voltage into the output voltage; and a controller operative (abstract “Transient or fault conditions for a switched capacitor power converter are detected by measuring one or more of internal voltages and/or currents associated with switching elements (e.g., transistors) or phase nodes, or voltages or currents at terminals of the converter, and based on these measurements detect that a condition has occurred when the measurements deviate from a predetermined range. Upon to produce the output voltage depending on the monitored output voltage
Low does not disclose with respect to a threshold value.
Kao teaches to monitor the output voltage and control states of the multiple switches (SW1, SW2) to produce the output voltage (voltage at node A) depending on the monitored output voltage with respect to a threshold value during startup (See Fig. 4/7, it is using the soft start until normal operation continues, and the error amplifier outputs is tied to the output of the converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Kao to reduce transients upon starting.
As to claim 2, Low in view of Kao teaches wherein the controlled states of the multiple switches during the startup is operative to limit current inputted to the input node from the input voltage during startup of the switched-capacitor converter ( Claim 3 “said disconnect switch being configured to electrically disconnect or limit current flow through a switch element in said set of switches.”).
As to claim 15, Low in view of Kao teaches a method comprising: receiving an input voltage from an input node of a switched-capacitor converter, switching of multiple switches in the switched-capacitor converter converting the input voltage into an output voltage; monitoring a magnitude of the output voltage; and controlling states of the multiple switches depending on 
As to claim 16, Low in view of Kao teaches wherein controlling the states of the multiple switches depending on the magnitude of the output voltage the during startup of the switched- capacitor converter includes: limiting current inputted to the input node from the input voltage during the startup of the switched-capacitor converter (Claim 3).
As to claim 25, Low in view of Kao teaches receive an input voltage at an input node of a switched-capacitor converter, switching of multiple switches in the switched-capacitor converter converting the input voltage into an output voltage; monitor a magnitude of the output voltage; and control states of the multiple switches depending on a magnitude of the output voltage during startup of the switched-capacitor converter (this is similar ot claim 1 above).  Low does not explicitly disclose computer readable mediums and hardware.  This however is old and well known in the art (See MPEP 2143.03 and US 20110170368, Claim 20; US 20070001743 Claim 18; US 20160197552 Claim 49).  The advantage of using a digital medium would be to reduce replication errors.
As to claim 26, Low in view of Kao teaches a system comprising: a circuit substrate; the apparatus of claim 1, and a load, the load powered by the output voltage.  Though he does not explicitly teach the apparatus fabricated on the circuit substrate, this is obvious.  PCBs and other substrates are old and well known in the art and therefore not patentable (MPEP §2144.03 and US 7,751,201 claim 5, US 4,9912925 claim 12).  The advantage of using a PCB would be to reduce wiring errors.  
As to claim 27, Low in view of Kao teaches a method comprising: receiving a circuit substrate; and the apparatus of claim 1.  Though he does not explicitly teach the apparatus fabricated on the circuit substrate, this is obvious.  PCBs and other substrates are old and well known in the art and therefore not patentable (MPEP §2144.03 and US 7,751,201 claim 5, US 4,9912925 claim 12).  The advantage of using a PCB would be to reduce wiring errors.  

As to claim 29, Low in view of Kao teaches wherein the controller is operative to implement a first mode of controlling the multiple switches in response to detecting that the magnitude of the output voltage is less than the threshold value; and wherein the controller is operative to implement a second mode of controlling the multiple switches in response to detecting that the magnitude of the output voltage is greater than the threshold value (This is what the described soft start of Kao does.   See Figs. 2, 7.  After the soft start completes, the converter begins normal operation).
As to claim 30, Low in view of Kao teaches wherein implementation of the first mode includes limiting an in-rush of input current from the input voltage charging capacitors of the switched-capacitor converter (the soft start is designed to limit inrush current).
As to claim 36, Low in view of Kao teaches wherein the threshold value is less than a target magnitude of the output voltage reached after completion of the startup of the switched-capacitor converter (this is obvious.  The cutoff for the soft-start can only be greater than, equal to or less than the steady state output voltage.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  The advantage of a lower voltage would be smaller startup circuits, and the advantage of a higher voltage would be to account for more parasitic losses.  A target voltage would theoretically provide no transients from startup to steady state.  The advantages and disadvantages of each case are known, and therefore not patentable).
Claim(s) 3, 5, 8, 10, 17, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Zhang (US 10468978).
As to claim 3, Low in view of Kao teaches limiting current.
Low does not disclose wherein the controller is operative to limit current inputted to the switched-capacitor converter depending on an effective capacitance of the switched- capacitor converter from a perspective of the input node.
Zhang teaches wherein the controller is operative to limit current inputted to the switched-capacitor converter depending on an effective capacitance of the switched- capacitor converter from a perspective of the input node (Claim 4 “providing a soft start for the switched capacitor converter by initiating a switching of the plurality of switches followed by a ramp up of an input voltage provided to the plurality of switches and the input capacitor from an input power supply.” See also Fig. 6, the RC time constant controls the ramp.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use capacitor balancing as disclosed in Zhang to further reduce stress on the capacitors.
As to claim 5, Low in view of Kao does not disclose wherein the controller is operative to, during the startup of the switched-capacitor converter, increase a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup.
Zhang teaches wherein the controller is operative to, during the startup of the switched-capacitor converter, increase a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup (Fig. 7, they increase from 0 to 50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use capacitor balancing as disclosed in Zhang to further reduce stress on the capacitors.

Low in view of Kao does not teach controlling multiple switches based on a magnitude of the input voltage and a magnitude of the output voltage.
Zhang teaches wherein the controller is operative to control switching of the multiple switches based on a magnitude of the input voltage and a magnitude of the output voltage (Linear regulator, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use capacitor balancing as disclosed in Zhang to further reduce stress on the capacitors.
As to claim 10, Low in view of Kao does not teach wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter.
Zhang teaches wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter (Fig. 6, the ramp capacitance and resistance determine how quickly a driver may generate power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use capacitor balancing as disclosed in Zhang to further reduce stress on the capacitors.
As to claim 17, Low in view of Kao teaches limiting current.
Low does not disclose w wherein an amount of current inputted from the input voltage to the input node to the switched-capacitor converter during the startup depends on a capacitance associated with the switched-capacitor converter..
Zhang teaches wherein an amount of current inputted from the input voltage to the input node to the switched-capacitor converter during the startup depends on a capacitance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use capacitor balancing as disclosed in Zhang to further reduce stress on the capacitors.
As to claim 19, Low in view of Kao does not disclose further comprising: during the startup of the switched-capacitor converter, increasing a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup.
Zhang teaches further comprising: during the startup of the switched-capacitor converter, increasing a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup (see claim 5 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use capacitor balancing as disclosed in Zhang to further reduce stress on the capacitors.
As to claim 23, Low in view of Kao discloses limiting current supplied to the switched-capacitor converter.
Low in view of Kao does not disclose wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter.
Zhang teaches wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter (Fig. 6, the RC time constant providing power to the drivers).
.
Claim(s) 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Hu (US 2019/0115834).
As to claim 4, Low in view of Kao does not disclose wherein the controller is operative to ramp a pulse width of control signals applied to the switches during the startup of the switched-capacitor converter.
Hu teaches wherein the controller is operative to ramp a pulse width of control signals applied to the switches during the startup of the switched-capacitor converter (¶58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use ramping PWM signals to further reduce transients upon starting.
As to claim 18, Low in view of Kao does not disclose further comprising: ramping a pulse width of control signals applied to the multiple switches during the startup of the switched-capacitor converter.
Hu teaches further comprising: ramping a pulse width of control signals applied to the multiple switches during the startup of the switched-capacitor converter. (¶58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use ramping PWM signals to further reduce transients upon starting.
Claims 6-7, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Moon (US 2018/0054133).
As to claim 6,  Low in view of Kao does not disclose wherein the controller is operative to, during the startup of the switched-capacitor converter, decrease a switching frequency of 
Moon teaches wherein the controller is operative to, during the startup of the switched-capacitor converter, decrease a switching frequency of control signals applied to the multiple switches, the switching frequency decreased from an initial switching frequency value to a target switching frequency value during the startup (¶54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the RC circuits.  
	As to claim 7, Low in view of Kao teaches wherein the controller is operative to, during the startup of the switched-capacitor converter: i) increase a pulse width of control signals applied to the multiple switches.
Low does not teach and ii) decrease a switching frequency of control signals applied to the multiple switches.
Moon teaches wherein the controller is operative to, and ii) decrease a switching frequency of control signals applied to the multiple switches (¶54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the RC circuits.  
As to claim 20,  Low  in view of Kao does not disclose during the startup of the switched-capacitor converter, decreasing a switching frequency of control signals applied to the multiple switches, the switching frequency decreased from an initial switching frequency value to a target switching frequency value during the startup..
Moon teaches during the startup of the switched-capacitor converter, decreasing a switching frequency of control signals applied to the multiple switches, the switching frequency 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the RC circuits.  
	As to claim 21, Low in view of Kao teaches during the startup of the switched-capacitor converter: i) increasing a pulse width of control signals applied to the multiple switches
Low does not teach , and ii) decreasing a switching frequency of control signals applied to the multiple switches.
Moon teaches and ii) decreasing a switching frequency of control signals applied to the multiple switches. (¶54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the LC resonant circuits.  
Claims 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Ilic (US 2021/0203222).
As to claim 9, Low in view of Kao teaches wherein the controller is operative to control the multiple switches in a non-zero voltage switching mode during the startup in which the output voltage is below a threshold value (see above).
Low does not teach and wherein the controller is operative to control the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter.
	Ilic teaches wherein the controller is operative to control the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter (¶37 “Reference is now made to FIG. 2A and FIG. 2B, which show examples of the controlled periodic switching states of circuit 100 by controller 101. The switching from state to state may be oriented to soft switch. Soft switching may have the benefit of lower switching losses. Soft switching may 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use steady state soft switching as disclosed in Illic to decrease switch stress.  
As to claim 22, Low in view of Kao teaches operating the multiple switches in a non-zero voltage switching mode during the startup in which the output voltage is below a threshold value (see above).
Low in view of Kao does not teach a and operating the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter.
	Illic teaches and operating the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter (¶37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use steady state soft switching as disclosed in Illic to decrease switch stress.  
Claim(s) 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Forbes (US 6429632).
As to claim 12-13, Low in view of Kao does not disclose wherein the switched-capacitor converter includes a first winding and a second winding; and wherein the multiple switches are operable to convey energy provided from the input voltage to the first winding and the second winding wherein the switched-capacitor converter includes multiple resonant circuit paths operable to convey energy from the input voltage to the first winding and the second winding.
Forbes teaches wherein the switched-capacitor converter includes a first winding and a second winding; and wherein the multiple switches are operable to convey energy provided 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use inductors as disclosed in Forbes to increase output current (abstract).  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Xu (US 2011/0140679).
As to claim 14, Low in view of Kao does not disclose wherein the switched-capacitor converter includes: a multi-tapped autotransformer including a first winding and a second winding, multiple capacitors of the switched-capacitor converter controllably switched in circuit paths including the first winding and the second winding; and an output stage coupled to receive energy from a combination of the first winding and the second winding of the multi-tapped autotransformer, the output stage operable to produce the output voltage to power a load.
Xu teaches wherein the switched-capacitor converter includes: a multi-tapped autotransformer including a first winding and a second winding, multiple capacitors of the switched-capacitor converter controllably switched in circuit paths including the first winding and the second winding; and an output stage coupled to receive energy from a combination of the first winding and the second winding of the multi-tapped autotransformer, the output stage operable to produce the output voltage to power a load (Xu, Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use autotransformers as disclosed in Xu to increase power density (¶18).  
Claim(s) 31 are rejected under 35 U.S.C. 3 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Lu (US 2014/0268936).

They do not explicitly teach and delay switching of the multiple switches depending on a magnitude of the input voltage with respect to an input voltage threshold level.
Lu teaches delay switching of the multiple switches depending on a magnitude of the input voltage with respect to an input voltage threshold level (¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use UVLO as disclosed in Lu to prevent nuisance starts.
Claim(s) 1, 32 is rejected under 35 U.S.C. 3 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Seel (US 2012/0176816).
As to claim 32, Low in view of Kao does not teach further comprising: implementing multi-mode operation of the switched-capacitor converter during the startup of the switched-capacitor converter, the implemented multi-mode operation including a first mode and a second mode in which: i) the first mode includes producing control signals driving the multiple switches, the control signals being of a fixed pulse width in response to detecting that the output voltage is below the threshold value; and ii) in the second mode, ramping up a magnitude of the pulse width of the control signals driving the multiple switches.
Seel teaches further comprising: implementing multi-mode operation of the switched-capacitor converter during the startup of the switched-capacitor converter, the implemented multi-mode operation including a first mode and a second mode in which: i) the first mode includes producing control signals driving the multiple switches, the control signals being of a fixed pulse width in response to detecting that the output voltage is below the threshold value; and ii) in the second mode, ramping up a magnitude of the pulse width of the control signals driving the multiple switches (See Fig. 2 and ¶32.  The first part of the startup it keep pulse width at 1.4%, at section 21 then slowly increases over sections 22-24).
.
Claim(s) 1, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Yanagida (US 2008/0013349).
As to claims 1 and  34, Low teaches an apparatus comprising: a switched-capacitor converter (abstract “switched capacitor power converter”) including an input node (Vin) to receive an input voltage (20V) and an output node (Vout) to output an output voltage (4V), switching of multiple switches (S1-S5) in the switched-capacitor converter converting the input voltage into the output voltage; and a controller operative (abstract “Transient or fault conditions for a switched capacitor power converter are detected by measuring one or more of internal voltages and/or currents associated with switching elements (e.g., transistors) or phase nodes, or voltages or currents at terminals of the converter, and based on these measurements detect that a condition has occurred when the measurements deviate from a predetermined range. Upon detection of the condition fault control circuitry alters operation of the converter, for example, by using a high voltage switch to electrically disconnect at least some of the switching elements from one or more terminals of the converter, or by altering timing characteristics of the phase signals.”) to monitor the output voltage and control states of the multiple switches to produce the output voltage depending on the monitored output voltage
Low does not disclose with respect to a threshold value; wherein the controller is further operative to limit an in-rush of input current to the input node, the in-rush of input current operative to charge capacitors of the switched-capacitor converter, the controller operative to limit the in-rush of input current with respect to an input current threshold level during at least a 
Yamagida teaches (Fig. 5) with respect to a threshold value (Vref); wherein the controller is further operative to limit an in-rush  of input current to the input node (input 30), the in-rush of input current operative to charge capacitors (C1-C3) of the switched-capacitor converter, the controller operative to limit the in-rush of input current with respect to an input current threshold (Iref) level during at least a portion of the startup of ramping the magnitude of the output voltage from an initial voltage to a target voltage (title, startup).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Yamagida to reduce transients upon starting.
As to claim 35, Low teaches the limitaions of claim 1, excep with respect to a threshold voltage as described above  Low also does not teach wherein the controller is operative to control the multiple switches depending on a magnitude of input current to the input node with respect to an input current threshold level during the startup.  
Yamagida teaches with respect to a threshold value wherein the controller is operative to control the multiple switches depending on a magnitude of input current to the input node with respect to an input current threshold level during the startup (this is regarded as similar to claim 34 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Yamagida to reduce transients upon starting.
Claim(s) 37 is rejected under 35 U.S.C. 3 as being unpatentable over Low (US 9,847,712) in view of Kao (US 2010/0060248) and Yanagida (US 2008/0013349).
As to claim 37, Low in view of Kao does not teach wherein the controller is operative to, responsive to a condition in which the magnitude of the monitored output voltage is less than 
Yanagida teaches wherein the controller is operative to, responsive to a condition in which the magnitude of the monitored output voltage is less than the threshold value, control the multiple switches to limit a magnitude of input current to the input node with respect to an input current threshold level (it limits current at all times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use current limits as disclosed in Yamagida to reduce heat stress.
Allowable Subject Matter
Claims 11, 24, 33 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 11, the prior art fails to disclose: “wherein the controller is further operative to implement multi-mode operation of the switched- capacitor converter during the startup of the switched-capacitor converter in which the output voltage is ramped to a target output voltage, the multi- mode operation including a first mode and a second mode; wherein the controller is operative to: i) in the first mode, during first conditions in which the output voltage is detected as being below the a-threshold value, produce first control signals driving the multiple switches, the first control signals being of a fixed pulse width and fixed switching frequency; and ii) in the second mode, during second conditions in which the output voltage is detected as being above the threshold value, ramp up a magnitude of the pulse width of second  control signals driving the multiple switches, and ramp down a magnitude of a switching frequency of the second control signals driving the multiple switches.” in combination with the additionally claimed features, as are claimed by the Applicant. 

As to claim 33, the prior art fails to disclose: “wherein operation in the second mode further includes: ramping down a magnitude of a switching frequency of the control signals driving the multiple switches” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PETER M NOVAK/Primary Examiner, Art Unit 2839